NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 21 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   20-10257

                Plaintiff-Appellee,              D.C. No. 2:14-cr-00288-ROS-1

 v.
                                                 MEMORANDUM*
ALEJANDRO CASTILLO PADILLA,
AKA Alejandro Castillo-Padilla, AKA
Alejandro Castro Padilla,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Alejandro Castillo Padilla appeals from the revocation of supervised release

and the 24-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Padilla’s counsel has filed a brief stating that



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. Padilla has filed a letter, which we treat as a pro se supplemental brief. No

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. Padilla’s

pro se argument that he believed he “had a plea for 13 months,” and was unaware

that he could be sentenced to 24 months, is belied by the record.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   20-10257